internal_revenue_service number release date index number 468a ------------------------------- --------------------------- ---------------------------------- --------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ---------------- telephone number -------------------- refer reply to cc psi b6 plr-125134-14 date date legend taxpayer parent plant director location x commission state date a date b method fund dear ------------------ ----------------------------------- --------------------------------------------- -------------------------------- -------------------------------- --------------------------------- --------------------------------------------------------------------------------- ------------------------ ----- ----------------------------------------------------- ------------- ------------------ ---------------- ------------- ------------------------------------------------------- this letter responds to your request dated date for a ruling under sec_468a of the code regarding whether certain costs incurred in connection with the ongoing decommissioning of plant constitute nuclear decommissioning costs as defined in sec_1_468a-1 of the income_tax regulations taxpayer represents the facts and information relating to its request as follows taxpayer a wholly-owned indirect subsidiary of parent incorporated under the laws of state is included in a consolidated_return filed by parent taxpayer has an ownership_interest of x percent in the plant taxpayer is regulated by commission as a plr-125134-14 public_utility and commission granted taxpayer a market-based rate tariff for its wholesale power sales the plant is situated at location plant commenced commercial operation on date a on date b taxpayer shut down plant taxpayer maintains fund a nuclear decommissioning fund qualified under sec_468a since date b taxpayer’s primary activities have been related to the decommissioning of plant taxpayer is using method to decommission plant all nuclear fuel assemblies have been removed from the reactor and those assemblies are being stored in a spent fuel pool for cooling subsequently the spent fuel will be inserted into storage casks and the casks will be transferred to an on-sight independent spent fuel storage installation isfsi an isfsi consists of a concrete storage pad that holds the storage casks taxpayer’s current isfsi will require expansion to accommodate the addition of the spent fuel from plant under the nuclear waste policy act of u s c et seq the department of energy doe is required to take and dispose_of spent nuclear fuel in a permanent geologic repository no repository has been established and the government has not yet begun accepting spent fuel utilities have recovered isfsi-related costs from the doe in legal actions taxpayer expects to seek recovery_of its isfsi-related costs from the doe the taxpayer anticipates incurring three broad categories of expenses in the process of decommissioning plant these are summarized as follows license termination costs a transitional costs incurred in preparing for decommissioning including but not limited to planning design security staffing retention and communication with affected communities b ongoing operation and maintenance_costs including but not limited to salaries security taxes insurance regulatory fees corporate support legal accounting information_technology and other administrative costs c physical dismantlement costs including but not limited to dismantlement and removal of plant systems site decontamination and disposal of hazardous and industrial waste d severance costs including all severance costs for employees once their tasks in connection with the decommissioning of plant are completed greenfield costs a demolition of clean structures b site restoration c severance costs including all severance costs for employees once their tasks in connection with the greenfield phase are completed plr-125134-14 spent fuel management costs a planning for spent fuel management b isfsi expansion costs including design and construction costs c purchase of dry storage systems for fuel assemblies d spent fuel transfer costs e ongoing operation and maintenance_costs including but not limited to surveillance maintenance security regulatory fees and permits salaries taxes insurance corporate support legal accounting information_technology and other administrative costs f deconstruction and removal of the isfsi g severance costs including all severance costs for employees once their tasks in connection with the spent fuel management are completed taxpayer would like to pay the costs summarized above from the fund taxpayer requests the following rulings to the extent otherwise deductible all license termination costs described above constitute nuclear decommissioning costs within meaning of sec_468a and sec_1_468a-1 and therefore can be paid out of the fund to the extent otherwise deductible all greenfield costs described above constitute nuclear decommissioning costs within meaning of sec_468a and sec_1 468a- b and therefore can be paid out of the fund to the extent otherwise deductible all spent fuel management costs described above constitute nuclear decommissioning costs within meaning of sec_468a and sec_1_468a-1 and therefore can be paid out of the fund sec_468a was added to the code in by deficit_reduction_act_of_1984 pub_l_no sec_468a allows taxpayers with a qualifying interest in a nuclear power plant to currently deduct the future costs of decommissioning the nuclear power plant by making contributions to a fund prior to when economic_performance occurs sec_468a generally requires the taxpayer to include in gross_income amounts that are distributed from a fund in addition to any deduction under sec_468a for contributions to a fund sec_468a recognizes that such taxpayer may deduct otherwise deductible nuclear decommissioning costs such as under sec_162 for which economic_performance within the meaning of sec_461 occurs during a taxable_year sec_1_468a-1 states that nuclear decommissioning costs means all otherwise deductible expenses to be incurred in connection with the entombment decontamination dismantlement removal and disposal of the structures systems and plr-125134-14 components of a nuclear power plant whether that nuclear power plant will continue to produce electric energy or has permanently ceased to produce electric energy such term includes all otherwise deductible expenses to be incurred in connection with the preparation for decommissioning such as engineering and other planning expenses and all otherwise deductible expenses to be incurred with respect to the plant after the actual decommissioning occurs such as physical security and radiation monitoring expenses such term also includes costs incurred in connection with the construction operation and ultimate decommissioning of a facility used solely to store pending acceptance by the government for permanent storage or disposal spent nuclear fuel generated by the nuclear power plant or plants located on the same site as the storage_facility such term does not include otherwise deductible expenses to be incurred in connection with the disposal of spent nuclear fuel under the nuclear waste policy act of pub l an expense is otherwise deductible for purposes of this paragraph b if it would be deductible under chapter of the internal_revenue_code without regard to sec_280b the definition of nuclear decommissioning costs contained in sec_1_468a-1 is quite broad as noted above it includes all otherwise deductible expenses to be incurred in connection with the entombment decontamination dismantlement removal and disposal of the structures systems and components of a nuclear power plant as well as all otherwise deductible expenses to be incurred in connection with the preparation for decommissioning such as engineering and other planning expenses and all otherwise deductible expenses to be incurred with respect to the plant after the actual decommissioning occurs such as physical security and radiation monitoring expenses further the definition includes costs incurred in connection with the construction operation and ultimate decommissioning of a facility used solely to store pending acceptance by the government for permanent storage or disposal spent nuclear fuel generated by the nuclear power plant or plants located on the same site as the storage_facility thus with respect to the license termination costs greenfield costs and spent fuel management costs summarized above these costs are related to the decommissioning of plant and are within the definition of nuclear decommissioning costs we do not rule that any particular cost is otherwise deductible under chapter of the code taxpayer has assumed that fact within its requested rulings taxpayer represents that these costs are otherwise deductible under sections of the code including sec_162 and sec_165 we rule only that these general categories of costs are nuclear decommissioning costs and that therefore these costs may be paid out of fund we note that while the regulations are broadly worded and have been interpreted broadly by the service those regulations do require that to be included within the ambit of nuclear decommissioning costs all costs must be otherwise deductible sec_468a does not provide an independent basis for the deduction of any amounts except for those amounts contributed to a qualified_fund as provided in plr-125134-14 468a a those costs incurred in connection with the construction operation and ultimate decommissioning of a facility used solely to store pending acceptance by the government for permanent storage or disposal spent nuclear fuel generated by the nuclear power plant or plants located on the same site as the storage_facility must also be otherwise deductible in the absence of a national repository for spent nuclear fuel operators of nuclear plants must safely store such fuel as part of their obligations under their license however the costs of constructing the necessary facilities may not be otherwise deductible if there is a reasonable chance of recovery_of these amounts and therefore these costs may not be deductible the regulations do not include such costs within the definition of nuclear decommissioning costs and these costs may not be paid out of a qualified_fund we rule as follows to the extent otherwise deductible all license termination costs described above constitute nuclear decommissioning costs within meaning of sec_468a and sec_1_468a-1 and therefore may be paid out of the fund to the extent otherwise deductible all greenfield costs described above constitute nuclear decommissioning costs within meaning of sec_468a and sec_1 468a- b and therefore can be paid out of the fund to the extent otherwise deductible all spent fuel management costs described above constitute nuclear decommissioning costs within meaning of sec_468a and sec_1_468a-1 and therefore can be paid out of the fund except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above each specific cost must be shown to be related to the decommissioning of plant and that relationship is subject_to verification on audit we rule only that as categories the license termination greenfield and spent fuel management costs as described above are sufficiently related to the decommissioning of plant to be considered nuclear decommissioning costs and paid out of fund further we do not rule regarding the current deductibility of any costs identified as spent fuel management costs that may be subject_to recovery by the taxpayer this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your designated representatives we are also sending a copy of this letter_ruling to the director pursuant to sec_1_468a-7 a copy of this letter must be attached with the plr-125134-14 required election statement to the taxpayer’s federal_income_tax return for each tax_year in which the taxpayer claims a deduction for payments made to the fund sincerely peter c friedman senior technician reviewer branch office of the associate chief_counsel passthroughs special industries cc
